DETAILED ACTION
Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 1, this claim recites ‘a plurality of sensors’, ‘one or more sensors’ and ‘a sensor of a building subsystem’ and is unclear because of the confusing introduction of multiple variations of ‘sensor’.  For the purposes of examination, the sensor has been interpreted as one of the one or more/plurality of sensors included in the building subsystem.

In addition, this claim recites ‘the data repository’ for which there is no antecedent basis.
With regard to claim 3, this claim recites ‘the supplemental data’ for which there is no antecedent basis.
With regard to claim 4, this claim recites ‘the supplemental data’ for which there is no antecedent basis.
With regard to claim 8, this claim recites ‘a plurality of sensors’, ‘one or more sensors’ and ‘a sensor of a building subsystem’. and is unclear because of the confusing introduction of multiple variations of ‘sensor’.  For the purposes of examination, the sensor has been interpreted as one of the one or more/plurality of sensors included in the building subsystem.
In addition, this claim recites ‘a building subsystem’ twice – which, for the purposes of examination, has been interpreted as the same building subsystem.
In addition, this claim recites ‘the data repository’ for which there is no antecedent basis.
With regard to claim 9, this claim recites ‘the supplemental data’ for which there is no antecedent basis.
With regard to claim 10, this claim recites ‘the supplemental data’ for which there is no antecedent basis.
With regard to claim 15, this claim recites ‘the data repository’ for which there is no antecedent basis.

With regard to claim 18, this claim recites ‘the supplemental data’ for which there is no antecedent basis.
The dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of the parent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-10, 12-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher et al. U.S. Patent Publication No. 20170212482 (hereinafter Boettcher) in view of the Mann et al. U.S. Patent Publication No. 20090107159  (hereinafter Mann).
Regarding claim 1, Boettcher teaches a sensor management system [0098, Figs. 4-5 — block diagram of a building management system (BMS) 400; 0134, Figs. 4-6 — BMS 500 is shown to include data platform services 520. Data platform services 520 can receive the raw timeseries data from data collector 512 and/or retrieve the raw timeseries data from local storage 514 or hosted storage 516. Data platform services 520 can include a variety of services configured to analyze and process the raw timeseries data. For example, data platform services 520 are shown to include a security service 522, an analytics service 524, an entity service 526, and a timeseries service 528; 0176-0179, Fig. 6 — meter fault detector 614 performs fault detection for timeseries data representing meter data (e.g., measurements from a sensor), whereas scalable rules engine 606 performs fault detection for other types of timeseries data. Meter fault detector 
a historical data repository configured to store historical data from a plurality of sensors, the historical data comprising one or more attributes defining one or more characteristics related to the capture of the historical data [0003 — A BMS can collect data from sensors and other types of building equipment. Data can be collected over time and combined into streams of timeseries data. Each sample of the timeseries data can include a timestamp and a data value. Some BMSs store raw timeseries data in a relational database without significant organization or processing at the time of data collection; 0127-0132 — data samples can include one or more attributes that describe or characterize the corresponding data points. For example, the data samples can include a name attribute defining a point name or ID (e.g., “B1F4R2.T-Z”), a device attribute indicating a type of device from which the data samples is received (e.g., temperature sensor, humidity sensor, chiller, etc.)… data point provided by a temperature sensor can include a series of temperature values measured by the temperature sensor and the corresponding times at which the temperature values were measured; 0176 — timeseries data representing meter data (e.g., measurements from a sensor); 0284 — Historical meter data can include historical values for measurable amounts of resource consumption… The historical meter data can be received as timeseries data from local storage 514 or hosted storage 516, collected from meters 5204 over time, or received from an energy utility (e.g., as part of an energy bill). In some embodiments, the historical meter data includes one year or more of historical meter data]; 
a building management system (BMS) controller configured to control one or more components of a building subsystem based on data provided by one or more sensors [0098, Figs. 4-5 —  block diagram of a building management system (BMS) 400…  building subsystems 428 can 10]; and 
a sensor diagnostic system communicably coupled to a sensor of a building subsystem, the historical data repository, and the BMS controller [0134, Figs. 4-6 — BMS 500 is shown to include data platform services 520. Data platform services 520 can receive the raw timeseries data from data collector 512 and/or retrieve the raw timeseries data from local storage 514 or hosted storage 516. Data platform services 520 can include a variety of services configured to analyze and process the raw timeseries data. For example, data platform services 520 are shown to include a security service 522, an analytics service 524, an entity service 526, and a timeseries service 528; 0176-0179, Fig. 6 — meter fault detector 614 performs fault detection for timeseries data representing meter data (e.g., measurements from a sensor), whereas scalable rules engine 606 performs fault detection for other types of timeseries data. Meter fault detector 614 and scalable rules engine 606 can detect faults in the raw timeseries data and/or the optimized timeseries data], 
the sensor diagnostic system comprising a processing circuit including a processor and memory, the memory storing instructions that, when executed by the processor, cause the processor to perform operations [0102-0103 — BMS controller 366 is shown to include a processing circuit 404 including a processor 406 and memory 408. Processing circuit 404 can be communicably connected to BMS interface 409… memory 408 is communicably connected to processor 406 via processing circuit 404 and includes computer code for executing (e.g., by 404 and/or processor 406) one or more processes described herein], the operations comprising: 
receiving, from a sensor of the one or more sensors, sensor data [0176-0179, Fig. 6 — meter fault detector 614 performs fault detection for timeseries data representing meter data (e.g., measurements from a sensor), whereas scalable rules engine 606 performs fault detection for other types of timeseries data. Meter fault detector 614 and scalable rules engine 606 can detect faults in the raw timeseries data and/or the optimized timeseries data.]; 
determining, based on the sensor data, at least one fault in the sensor data [0176-0179, Fig. 6 — meter fault detector 614 performs fault detection for timeseries data representing meter data (e.g., measurements from a sensor), whereas scalable rules engine 606 performs fault detection for other types of timeseries data. Meter fault detector 614 and scalable rules engine 606 can detect faults in the raw timeseries data and/or the optimized timeseries data] and
providing sensor data to the BMS controller [0098, Figs. 4-5 — block diagram of a building management system (BMS) 400… building subsystems 428 can also or alternatively include a refrigeration subsystem, an advertising or signage subsystem, a cooking subsystem, a vending subsystem, a printer or copy service subsystem, or any other type of building subsystem that uses controllable equipment and/or sensors to monitor or control building 10].
But Boettcher fails to clearly specify selecting, from the data repository, substitute sensor data for the sensor, the substitute sensor data being selected based on a comparison of one or more attributes of the sensor data and the one or more attributes of the historical data in the data repository; and providing, in replacement of the sensor data from the sensor, the substitute sensor data to the controller.

Boettcher and Mann are analogous art.  They relate to air conditioning systems, particularly systems with fault detection.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building and sensor management system, as taught by Boettcher, by incorporating the above limitations, as taught by Mann.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable a system to continue to operate even when some of its sensors are inoperative, as taught by Mann [0089].
Regarding claim 3, the combination of Boettcher and Mann teaches all the limitations of the base claims as outlined above.  

identifying a sample rate for the sensor [0148-0149 — data point 702 is shown as an outdoor air temperature point and has values which can be measured by a temperature sensor. Although a specific type of data point 702 is shown in FIG. 7A, it should be understood that data point 702 can be any type of measured or calculated data point… The timestamps of raw data timeseries 704 are ten minutes and one second apart, indicating that the sampling interval of raw data timeseries 704 is ten minutes and one second (sample rate for sensor)] and 
attributes defining one or more characteristics related to the capture of the historical data are a sample rate for the sensor [0148-0149 — data point 702 is shown as an outdoor air temperature point and has values which can be measured by a temperature sensor. Although a specific type of data point 702 is shown in FIG. 7A, it should be understood that data point 702 can be any type of measured or calculated data point… The timestamps of raw data timeseries 704 are ten minutes and one second apart, indicating that the sampling interval of raw data timeseries 704 is ten minutes and one second (sample rate for sensor)]; and 
providing the sensor data from the sensor to the BMS controller at the identified sample rate [0148-0149 — data point 702 is shown as an outdoor air temperature point and has values which can be measured by a temperature sensor. Although a specific type of data point 702 is shown in FIG. 7A, it should be understood that data point 702 can be any type of measured or calculated data point… The timestamps of raw data timeseries 704 are ten minutes and one second apart, indicating that the sampling interval of raw data timeseries 704 is ten minutes and one second (sample rate for sensor); 0003 — A BMS can collect data from sensors and other types of building equipment. Data can be collected over time and combined into streams of timeseries 
Further, Mann teaches providing the supplemental sensor data comprises: 
identifying attributes defining one or more characteristics related to the capture of the historical data providing, in replacement of the sensor data from the sensor, the substitute sensor data to the controller based on the attributes defining one or more characteristics related to the capture of the historical data [0089 — the proper operation of the air conditioner components just described is dependent upon the proper operation of many air and refrigerant temperature and pressure measurements. If any of the measurement instruments fail, the air conditioners 520 and 522, under the control of the air conditioning processor 1900, tries to continue operating, with warning messages, substituting for actual temperature and pressure measurements historical temperature and pressure measurements recorded on earlier days when the ambient weather conditions and the type or class of airplane were the same. In this manner, the air conditioning system continues to operate even when some of its sensors and controllers are inoperative].

One of ordinary skill in the art would have been motivated to do this modification in order to enable a system to continue to operate even when some of its sensors are inoperative utilizing data with similar characteristics, as taught by Mann [0089].
Regarding claim 4, the combination of Boettcher and Mann teaches all the limitations of the base claims as outlined above.  
Further, Boettcher teaches that operations further comprise: 
receiving, from an operator client device, a disable signal; and disabling the providing of the data to the BMS controller [0122 — communications interface 504 can facilitate communications between BMS 500 and external applications (e.g., remote systems and applications 444) for allowing user control, monitoring, and adjustment to BMS 500. Communications interface 504 can also facilitate communications between BMS 500 and client devices 448. BMS interface 502 can facilitate communications between BMS 500 and building subsystems 428. BMS 500 can be configured to communicate with building subsystems 428 using any of a variety of building automation systems protocol; 0274, Fig. 41 — Dropdown selector 4104 allows a user to select a particular data source (hence other data sources are disabled) — It would, at least, be obvious to use the most appropriate data and therefore disable the use of less suitable data sources.].

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building and sensor management system, as taught by the combination of Boettcher and Mann, by incorporating the above limitations, as taught by Mann.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable a system to continue to operate even when some of its sensors are inoperative when necessary, as taught by Mann [0089].
Regarding claim 5, the combination of Boettcher and Mann teaches all the limitations of the base claims as outlined above.  
Further, Boettcher teaches that at least one attribute of the historical sensor data is at least a portion of a timestamp indicating a day and month in which the historical sensor data is captured [0151, Figs. 7 and 9 — timeseries 708 that have timestamps within each day. Sample aggregator 608 can generate average monthly timeseries 712 by aggregating all of the time series values of 
Regarding claim 6, the combination of Boettcher and Mann teaches all the limitations of the base claims as outlined above.  
Further, Boettcher teaches that historical sensor data was captured at least a year prior to the sensor data being captured by the sensor [0267 — the previous time interval 3426 is the same month (or any other duration selected via time interval selector 3416) from a previous year; 0290-0292 — the baseline period is a previous year and each time interval in the baseline period is a month in the previous year… Usage can be calculated for each time interval (e.g., each month) in the baseline period (e.g., previous year) to generate a timeseries of values (e.g., monthly values) for the baseline period (at least a year prior)].
Regarding claim 7, the combination of Boettcher and Mann teaches all the limitations of the base claims as outlined above.  
Further, Boettcher teaches at least one attribute of the historical sensor data is metadata which indicates a service space, and wherein the sensor services the service space [0132 — data collector 512 can associate a data point with a temperature sensor, an air handler, a chiller, or any other type of system or device. In various embodiments, data collector uses the name of the data point, a range of values of the data point, statistical characteristics of the data point, or other attributes of the data point to identify a particular system or device associated with the data point. Data collector 512 can then determine how that system or device relates to the other systems or devices in the building site. For example, data collector 512 can determine that the identified 
Regarding claim 8, Boettcher teaches a sensor management system [0098, Figs. 4-5 — block diagram of a building management system (BMS) 400; 0134, Figs. 4-6 — BMS 500 is shown to include data platform services 520. Data platform services 520 can receive the raw timeseries data from data collector 512 and/or retrieve the raw timeseries data from local storage 514 or hosted storage 516. Data platform services 520 can include a variety of services configured to analyze and process the raw timeseries data. For example, data platform services 520 are shown to include a security service 522, an analytics service 524, an entity service 526, and a timeseries service 528; 0176-0179, Fig. 6 — meter fault detector 614 performs fault detection for timeseries data representing meter data (e.g., measurements from a sensor), whereas scalable rules engine 606 performs fault detection for other types of timeseries data. Meter fault detector 614 and scalable rules engine 606 can detect faults in the raw timeseries data and/or the optimized timeseries data], the system comprising: 
a sensor diagnostic system communicably coupled to a sensor of a building subsystem [0134, Figs. 4-6 — BMS 500 is shown to include data platform services 520. Data platform services 520 can receive the raw timeseries data from data collector 512 and/or retrieve the raw timeseries data from local storage 514 or hosted storage 516. Data platform services 520 can include a variety of services configured to analyze and process the raw timeseries data. For example, data platform services 520 are shown to include a security service 522, an analytics service 524, an entity service 526, and a timeseries service 528; 0176-0179, Fig. 6 — meter fault detector 614 performs fault detection for timeseries data representing meter data (e.g., measurements from a sensor), whereas scalable rules engine 606 performs fault detection for other types of timeseries 400…  building subsystems 428 can also or alternatively include a refrigeration subsystem, an advertising or signage subsystem, a cooking subsystem, a vending subsystem, a printer or copy service subsystem, or any other type of building subsystem that uses controllable equipment and/or sensors to monitor or control building 10], 
a historical data repository configured to store historical data from a plurality of sensors, the historical data comprising one or more attributes defining one or more characteristics related to the capture of the historical data [0003 — A BMS can collect data from sensors and other types of building equipment. Data can be collected over time and combined into streams of timeseries data. Each sample of the timeseries data can include a timestamp and a data value. Some BMSs store raw timeseries data in a relational database without significant organization or processing at the time of data collection; 0127-0132 — data samples can include one or more attributes that describe or characterize the corresponding data points. For example, the data samples can include a name attribute defining a point name or ID (e.g., “B1F4R2.T-Z”), a device attribute indicating a type of device from which the data samples is received (e.g., temperature sensor, humidity sensor, chiller, etc.)… data point provided by a temperature sensor can include a series of temperature values measured by the temperature sensor and the corresponding times at which the temperature values were measured; 0176 — timeseries data representing meter data (e.g., measurements from a sensor); 0284 — Historical meter data can include historical values for measurable amounts of resource consumption… The historical meter data can be received as timeseries data from local storage 514 or hosted storage 516, collected from meters 5204 over 
a building management system (BMS) controller configured to control one or more components of a building subsystem based on data provided by one or more sensors [0098, Figs. 4-5 —  block diagram of a building management system (BMS) 400…  building subsystems 428 can also or alternatively include a refrigeration subsystem, an advertising or signage subsystem, a cooking subsystem, a vending subsystem, a printer or copy service subsystem, or any other type of building subsystem that uses controllable equipment and/or sensors to monitor or control building 10], 
the sensor diagnostic system comprising a processing circuit including a processor and memory, the memory storing instructions that, when executed by the processor, cause the processor to perform operations [0102-0103 — BMS controller 366 is shown to include a processing circuit 404 including a processor 406 and memory 408. Processing circuit 404 can be communicably connected to BMS interface 409… memory 408 is communicably connected to processor 406 via processing circuit 404 and includes computer code for executing (e.g., by processing circuit 404 and/or processor 406) one or more processes described herein], the operations comprising: 
receiving, from a sensor of the one or more sensors, sensor data [0176-0179, Fig. 6 — meter fault detector 614 performs fault detection for timeseries data representing meter data (e.g., measurements from a sensor), whereas scalable rules engine 606 performs fault detection for other types of timeseries data. Meter fault detector 614 and scalable rules engine 606 can detect faults in the raw timeseries data and/or the optimized timeseries data]; 

providing sensor data to the BMS controller [0098, Figs. 4-5 — block diagram of a building management system (BMS) 400… building subsystems 428 can also or alternatively include a refrigeration subsystem, an advertising or signage subsystem, a cooking subsystem, a vending subsystem, a printer or copy service subsystem, or any other type of building subsystem that uses controllable equipment and/or sensors to monitor or control building 10].
But Boettcher fails to clearly specify selecting, from the data repository, substitute sensor data for the sensor, the substitute sensor data being selected based on a comparison of one or more attributes of the sensor data and the one or more attributes of the historical data in the data repository; and providing, in replacement of the sensor data from the sensor, the substitute sensor data to the controller.
However, Mann teaches selecting, from the data repository, substitute sensor data for the sensor, the substitute sensor data being selected based on a comparison of one or more attributes of the sensor data and the one or more attributes of the historical data in the data repository; and providing, in replacement of the sensor data from the sensor, the substitute sensor data to the controller [0089 — the proper operation of the air conditioner components just described is dependent upon the proper operation of many air and refrigerant temperature and pressure measurements. If any of the measurement instruments fail, the air conditioners 520 and 522, 
Boettcher and Mann are analogous art.  They relate to air conditioning systems, particularly systems with fault detection.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building and sensor management system, as taught by Boettcher, by incorporating the above limitations, as taught by Mann.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable a system to continue to operate even when some of its sensors are inoperative, as taught by Mann [0089].
Regarding claim 9, the combination of Boettcher and Mann teaches all the limitations of the base claims as outlined above.  
Further, Boettcher teaches providing the sensor data comprises: 
identifying a sample rate for the sensor [0148-0149 — data point 702 is shown as an outdoor air temperature point and has values which can be measured by a temperature sensor. Although a specific type of data point 702 is shown in FIG. 7A, it should be understood that data point 702 can be any type of measured or calculated data point… The timestamps of raw data timeseries 
attributes defining one or more characteristics related to the capture of the historical data are a sample rate for the sensor [0148-0149 — data point 702 is shown as an outdoor air temperature point and has values which can be measured by a temperature sensor. Although a specific type of data point 702 is shown in FIG. 7A, it should be understood that data point 702 can be any type of measured or calculated data point… The timestamps of raw data timeseries 704 are ten minutes and one second apart, indicating that the sampling interval of raw data timeseries 704 is ten minutes and one second (sample rate for sensor)]; and 
providing the sensor data from the sensor to the BMS controller at the identified sample rate [0148-0149 — data point 702 is shown as an outdoor air temperature point and has values which can be measured by a temperature sensor. Although a specific type of data point 702 is shown in FIG. 7A, it should be understood that data point 702 can be any type of measured or calculated data point… The timestamps of raw data timeseries 704 are ten minutes and one second apart, indicating that the sampling interval of raw data timeseries 704 is ten minutes and one second (sample rate for sensor); 0003 — A BMS can collect data from sensors and other types of building equipment. Data can be collected over time and combined into streams of timeseries data. Each sample of the timeseries data can include a timestamp and a data value. Some BMSs store raw timeseries data in a relational database without significant organization or processing at the time of data collection; 0127-0132 — data samples can include one or more attributes that describe or characterize the corresponding data points. For example, the data samples can include a name attribute defining a point name or ID (e.g., “B1F4R2.T-Z”), a device attribute indicating a type of device from which the data samples is received (e.g., temperature sensor, 
Further, Mann teaches providing the substitute sensor data comprises: 
identifying attributes defining one or more characteristics related to the capture of the historical data providing, in replacement of the sensor data from the sensor, the substitute sensor data to the controller based on the attributes defining one or more characteristics related to the capture of the historical data [0089 — the proper operation of the air conditioner components just described is dependent upon the proper operation of many air and refrigerant temperature and pressure measurements. If any of the measurement instruments fail, the air conditioners 520 and 522, under the control of the air conditioning processor 1900, tries to continue operating, with warning messages, substituting for actual temperature and pressure measurements historical temperature and pressure measurements recorded on earlier days when the ambient weather conditions and the type or class of airplane were the same. In this manner, the air conditioning system continues to operate even when some of its sensors and controllers are inoperative].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building and sensor management system, as taught by the combination of Boettcher and Mann, by incorporating the above limitations, as taught by Mann.  

Regarding claim 10, the combination of Boettcher and Mann teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 4.
Regarding claim 12, the combination of Boettcher and Mann teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 5.
Regarding claim 13, the combination of Boettcher and Mann teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 6.
Regarding claim 14, the combination of Boettcher and Mann teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 7.
Regarding claim 15, Boettcher teaches a method of managing sensor data [0013 — a method for performing energy analytics in a building energy management system. The method includes operating building equipment to monitor and control one or more variables in the building energy management system; 0074 —  an exemplary building management system (BMS) and HVAC system in which the systems and methods of the present disclosure can be implemented are shown; 0134, Figs. 4-6 — BMS 500 is shown to include data platform services 520. Data 
receiving, from a sensor of a building subsystem servicing a space in a building, sensor data [0176-0179, Fig. 6 — meter fault detector 614 performs fault detection for timeseries data representing meter data (e.g., measurements from a sensor), whereas scalable rules engine 606 performs fault detection for other types of timeseries data. Meter fault detector 614 and scalable rules engine 606 can detect faults in the raw timeseries data and/or the optimized timeseries data; 0132 — data collector 512 can associate a data point with a temperature sensor, an air handler, a chiller, or any other type of system or device. In various embodiments, data collector uses the name of the data point, a range of values of the data point, statistical characteristics of the data point, or other attributes of the data point to identify a particular system or device associated with the data point. Data collector 512 can then determine how that system or device relates to the other systems or devices in the building site. For example, data collector 512 can determine that the identified system or device is part of a larger system (e.g., a HVAC system) or serves a particular space (e.g., a particular building, a room or zone of the building, etc.)]; 

providing sensor data to a BMS controller configured to control one or more components of the building subsystem [0098, Figs. 4-5 —  block diagram of a building management system (BMS) 400…  building subsystems 428 can also or alternatively include a refrigeration subsystem, an advertising or signage subsystem, a cooking subsystem, a vending subsystem, a printer or copy service subsystem, or any other type of building subsystem that uses controllable equipment and/or sensors to monitor or control building 10].
But Boettcher fails to clearly specify selecting, from the data repository, substitute sensor data for the sensor, the substitute sensor data being selected based on a comparison of one or more attributes of the faulty sensor data and the one or more attributes of the historical data in the data repository; and providing, in replacement of the sensor data from the sensor, the substitute sensor data to the controller.
However, Mann teaches selecting, from the data repository, substitute sensor data for the sensor, the substitute sensor data being selected based on a comparison of one or more attributes of the faulty sensor data and the one or more attributes of the historical data in the data repository; and providing, in replacement of the sensor data from the sensor, the substitute sensor data to the controller [0089 — the proper operation of the air conditioner components just described is dependent upon the proper operation of many air and refrigerant temperature and pressure 
Boettcher and Mann are analogous art.  They relate to air conditioning systems, particularly systems with fault detection.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building and sensor management system, as taught by Boettcher, by incorporating the above limitations, as taught by Mann.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable a system to continue to operate even when some of its sensors are inoperative, as taught by Mann [0089].
Regarding claim 17, the combination of Boettcher and Mann teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 3.
Regarding claim 18, the combination of Boettcher and Mann teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 4.
Regarding claim 19, the combination of Boettcher and Mann teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 5.
Regarding claim 20, the combination of Boettcher and Mann teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 7.
Claim(s) 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Boettcher and Mann in view of McKie et al. U.S. Patent Publication No. 20130090769 (hereinafter McKie).
Regarding claim 2, the combination of Boettcher and Mann teaches all the limitations of the base claims as outlined above.  
But the combination of Boettcher and Mann fails to clearly specify deactivating the sensor responsive to determining that the sensor data includes at least one fault.
However, McKie teaches specify deactivating the sensor responsive to determining that the sensor data includes at least one fault [0063-0064 — Feedback data from the sensors may be used to determine the operating status of the sensors… If a sensor is not operating properly, the failed sensor or sensors are operated in a predetermined operating procedure in a step 527 based on the feedback data. The predetermined operating procedure may operate the sensor at a reduced capacity or deactivate the sensor].
Boettcher, Mann and McKie are analogous art.  They relate to air conditioning systems, particularly systems with fault detection.

One of ordinary skill in the art would have been motivated to do this modification in order to prevent a sensor from sending erroneous information to an HVAC control system and to save power and computing resources by not operating a sensor that is known to be faulty.
Regarding claim 16, the combination of Boettcher and Mann teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 2.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Boettcher and Mann in view of Hansen et al. U.S. Patent No. 4660386 (hereinafter Hansen).
Regarding claim 11, the combination of Boettcher and Mann teaches all the limitations of the base claims as outlined above.  
Further, Boettcher teaches that a disable signal is received [0122 — communications interface 504 can facilitate communications between BMS 500 and external applications (e.g., remote systems and applications 444) for allowing user control, monitoring, and adjustment to BMS 500. Communications interface 504 can also facilitate communications between BMS 500 and client devices 448. BMS interface 502 can facilitate communications between BMS 500 and building subsystems 428. BMS 500 can be configured to communicate with building subsystems 400…  building subsystems 428 can also or alternatively include a refrigeration subsystem, an advertising or signage subsystem, a cooking subsystem, a vending subsystem, a printer or copy service subsystem, or any other type of building subsystem that uses controllable equipment and/or sensors to monitor or control building 10].
But the combination of Boettcher and Mann fails to clearly specify that a disable signal is received responsive to the sensor being replaced with a replacement sensor, and wherein the operations further comprise: providing, to the controller, sensor data from the replacement sensor.
However, Hansen teaches a sensor being replaced with a replacement sensor, and wherein the operations further comprise: providing, to the controller, sensor data from the replacement sensor [col. 3 lines 48-56 — Finding an impossible state means that at least one of sensors 18 and 19 is defective and an appropriate warning message is visually displayed to operating personnel to facilitate repair or replacement of the malfunctioning sensor. col. 6 lines 26-31 — Upon viewing this warning information, operating personnel may easily identify and replace the particular sensor which is faulty. After the step is executed shown by operation block 82, the main program will be continued as indicated by block 43; Fig. 2, steps 65 and 69 — after continuing from block 43 sensor data (of the replacement sensor) are provided to the  controller].

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building and sensor management system, as taught by the combination of Boettcher and Mann, by incorporating the above limitations, as taught by Hansen.  
One of ordinary skill in the art would have been motivated to do this modification in order for an air conditioning system to continue to operate properly, as suggested by Hansen [col. 1 lines 29-52, col. 6 lines 26-31].
Given the combined teachings of Boettcher, Mann and Hansen, it would be obvious to one of ordinary skill in the art that the disable signal is received responsive to the sensor being replaced with a replacement sensor in order for the system of Boettcher and Mann to use the most appropriate/accurate data (reliable data from a new sensor that is directly measured currently) and therefore disable the use of less suitable/accurate data sources (such as the substitute historical data of Mann).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoey et al. U.S. Patent Publication No. 20140032506, which discloses systems and methods for correction and transformation of time series data.
Wenzel et al. U.S. Patent Publication No. 20130086010, which discloses a method for detecting and cleansing suspect building automation system data.
Ooba et al. U.S. Patent Publication No. 20120221165, which discloses an energy management system for air conditioners employing an estimation method based on date and time information in a similar environment selected from past information.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119